Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 09/20/2021 is a CON of 16/527,634 filed on 07/31/2019 (PAT 11124130), claiming priority to 62/713,082 filed on 08/01/2018, in which claims 1-32 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 09/20/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims and similar dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Conflicting Patent PAT US 11,124,130 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter:
Conflicting Patent No. US 11,124,130 B2
Instant Application:- 17/448,060
1. A vehicular camera system, said vehicular camera system comprising: an attaching structure configured to attach at an in-cabin side of a vehicle windshield of a vehicle; wherein said attaching structure comprises a camera module receiving portion and a stray light shield; a camera module having a housing that accommodates a circuit board and an imager, wherein said camera module comprises a lens barrel accommodating a lens that is disposed at and aligned with said imager, and wherein said lens barrel protrudes from said housing; wherein said camera module receiving portion comprises an opening at a lower portion of said camera module receiving portion; wherein, with said attaching structure attached at the in-cabin side of the vehicle windshield, said camera module is inserted upward through said opening and into said camera module receiving portion of said attaching structure to attach said camera module at said camera module receiving portion of said attaching structure attached at the in-cabin side of the vehicle windshield; wherein, with said attaching structure attached at the in-cabin side of the vehicle windshield and with said camera module inserted into said camera module receiving portion of said attaching structure attached at the in-cabin side of the vehicle windshield, said imager views through the vehicle windshield and forward of the vehicle; and wherein, with said attaching structure attached at the in-cabin side of the vehicle windshield and with said camera module inserted into said camera module receiving portion of said attaching structure attached at the in-cabin side of the vehicle windshield, said circuit board of said camera module is vertically oriented.
1. A vehicular camera system, said vehicular camera system comprising: an attaching structure configured to attach at an in-cabin side of a vehicle windshield of a vehicle; a camera module accommodating a circuit board and an imager, wherein said camera module comprises a lens that is aligned with said imager; wherein said attaching structure comprises a camera module receiving portion dimensioned to receive said camera module at least partially therein; wherein said camera module receiving portion comprises an opening at a lower portion of said camera module receiving portion; wherein, with said attaching structure attached at the in-cabin side of the vehicle windshield, said camera module is inserted upward through said opening and is at least partially received in said camera module receiving portion of said attaching structure to attach said camera module at said camera module receiving portion of said attaching structure attached at the in-cabin side of the vehicle windshield; and wherein, with said attaching structure attached at the in-cabin side of the vehicle windshield and with said camera module at least partially received in said camera module receiving portion of said attaching structure attached at the in-cabin side of the vehicle windshield, said imager views through the vehicle windshield and forward of the vehicle.


As demonstrated, the claim of US patent US 11,124,130 B2 anticipate the features of the claim of instant application 17/448,060. Similar rejection can be analyzed with US patent US 9,871,971 B2.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.


Examiner’s Note

Claims 1-18 refer to "A vehicular camera system”, Claims 19-25 refer to "A vehicular camera system”, Claims 26-32 refer to " A vehicular camera system”. Claims 19-32 are similarly rejected in light of rejection of claims 1-18, any obvious combination of the rejection of claims 1-18, or the differences are obvious to the ordinary skill in the art. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takama et al. (US 20170257536 A1), hereinafter Takama, in view of Wang et al. (US 20150015713 A1), hereinafter Wang, further in view of Liao et al. (US 20140375075 A1), hereinafter Liao.	

	Regarding claim 1, Tamaka discloses a vehicular camera system, said vehicular camera system comprising (Abstract): an attaching structure configured to attach at an in-cabin side of a vehicle windshield of a vehicle (Fig. 7, [0005], camera on a windshield within a cabin, [0020]); a camera module accommodating a circuit board and an imager, wherein said camera module comprises a lens that is aligned with said imager ( [0006], bocks light entering from below, [0047-[0053]); wherein said attaching structure comprises a camera module receiving portion dimensioned to receive said camera module at least partially therein ([0008], lens barrel holding portion, [0047-[0053]); receiving portion of said attaching structure to attach said camera module at said camera module receiving portion of said attaching structure attached at the in-cabin side of the vehicle windshield (Fig. 7-8); and wherein, with said attaching structure attached at the in-cabin side of the vehicle windshield and with said camera module at least partially received in said camera module receiving portion of said attaching structure attached at the in-cabin side of the vehicle windshield, said imager views through the vehicle windshield and forward of the vehicle (Fig. 1, 4, 7-8).  
	Takama discloses all the elements of claim 1 but Takama does not appear to explicitly disclose in the cited section a camera module accommodating a circuit board and an imager.
	However, Wang from the same or similar endeavor teaches a camera module accommodating a circuit board and an imager (Fig. 15, Fig. 18A-B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takama to incorporate the teachings of Wang to reduce confusing image date gathered due to glaring, so, improve the image processing (Wang, [0005]). Similar reasoning of modification can be applied/extended to the other related claims.
	Takama in view of Wang further in view of Liao discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited wherein said camera module receiving portion comprises an opening at a lower portion of said camera module receiving portion; wherein, with said attaching structure attached at the in-cabin side of the vehicle windshield, said camera module is inserted upward through said opening and is at least partially received in said camera module.
	However, Liao from the same or similar endeavor teaches wherein said camera module receiving portion comprises an opening at a lower portion of said camera module receiving portion; wherein, with said attaching structure attached at the in-cabin side of the vehicle windshield, said camera module is inserted upward through said opening and is at least partially received in said camera module (Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takama in view of Wang to incorporate the teachings of Liao driving enhancement and safety (Liao, [0001]). Similar reasoning of modification can be applied/extended to the other related claims.

	Regarding claim 2, Takama in view of Wang further in view of Liao discloses the vehicular camera system of claim 1, wherein, with said attaching structure attached at the in-cabin side of the vehicle windshield and with said camera module at least partially received in said camera module receiving portion of said attaching structure, said circuit board of said camera module is vertically oriented (Takama, Fig. 1, 4, 7-8, Wang, Fig. 2, Fig. 7A-B, Fig. 25).  

	Regarding claim 3, Takama in view of Wang further in view of Liao discloses the vehicular camera system of claim 1, wherein, with said attaching structure attached at the in-cabin side of the vehicle windshield, said camera module is vertically inserted upward into said camera module receiving portion of said attaching structure (Takama, Fig. 1, 4, 7-8, Wang, Fig. 2, Fig. 7A-B, Fig. 25).  

	Regarding claim 4, Takama in view of Wang further in view of Liao discloses the vehicular camera system of claim 1, wherein said camera module receiving portion comprises a slot that extends upward from the opening, and wherein, with said attaching structure attached at the in-cabin side of the vehicle windshield, at least a portion of said lens of said camera module is received along the slot when said camera module is at least partially received in said camera module receiving portion of said attaching structure (Takama, Fig. 1, 4, 7-8, Wang, Fig. 2, Fig. 7A-B, Fig. 25).  

	Regarding claim 5, Takama in view of Wang further in view of Liao discloses the vehicular camera system of claim 1, wherein a stray light shield is disposed at said attaching structure, and wherein, with said attaching structure attached at the in-cabin side of the vehicle windshield, at least a portion of said lens of said camera module is received through an aperture through said stray light shield when said camera module is at least partially received in said camera module receiving portion of said attaching structure (Takama, Fig. 1, 4, 7-8, Wang, Fig. 43, Fig. 3, Fig. 5A-B, [0059]).  

	Regarding claim 6, Takama in view of Wang further in view of Liao discloses the vehicular camera system of claim 1, wherein said camera module comprises an electrical connector that electrically connects to circuitry of said circuit board, and wherein said camera module receiving portion comprises a slot that extends upward from the opening, and wherein, with said attaching structure attached at the in-cabin side of the vehicle windshield, said electrical connector is received along the slot when said camera module is at least partially received in said camera module receiving portion of said attaching structure (Takama, Fig. 1, 4, 7-8, Wang, Fig. 43, Fig. 3, Fig. 5A-B, [0059]).  

	Regarding claim 7, Takama in view of Wang further in view of Liao discloses the vehicular camera system of claim 1, wherein said circuit board comprises a an imager circuit board having said imager disposed there at (Takama, Fig. 1, 4, 7-8, Wang, Fig. 43, Fig. 3, Fig. 5A-B, [0059]).  

	Regarding claim 8, Takama in view of Wang further in view of Liao discloses the vehicular camera system of claim 1, wherein said circuit board comprises a processor circuit board having an image processor operable to process image data captured by said imager (Takama, Fig. 1, 4, 7-8, Wang, Fig. 43, Fig. 3, Fig. 5A-B, [0059]).  

	Regarding claim 9, Takama in view of Wang further in view of Liao discloses the vehicular camera system of claim 8, wherein said imager is disposed at an imager circuit board accommodated in said camera module, and wherein circuitry of said imager circuit board is electrically connected to circuitry of said processor circuit board via an electrical connector (Takama, Fig. 1, 4, 7-8, Wang, Fig. 43, Fig. 3, Fig. 5A-B, [0059]).  

	Regarding claim 10, Takama in view of Wang further in view of Liao discloses the vehicular camera system of claim 9, wherein, with said attaching structure attached at the in-cabin side of the vehicle windshield and with said camera module at least partially received in said camera module receiving portion of said attaching structure, said imager circuit board of said camera module is vertically oriented (Takama, Fig. 1, 4, 7-8, Wang, Fig. 43, Fig. 3, Fig. 5A-B).  

	Regarding claim 11, Takama in view of Wang further in view of Liao discloses the vehicular camera system of claim 9, wherein said camera module receiving portion comprises a slot that extends at least partially along a front wall of said camera module receiving portion and upward from the opening, and wherein said lens is fixed relative to said imager and said imager circuit board, and wherein, with said attaching structure attached at the in-cabin side of the vehicle windshield, at least a portion of said lens is received along the slot when said camera module is at least partially received in said camera module receiving portion of said attaching structure (Takama, Fig. 1, 4, 6-8, Wang, Fig. 2, Fig. 3, Fig. 5A-B, Fig. 7A-B, Fig. 25, Fig. 43).  

	Regarding claim 12, Takama in view of Wang further in view of Liao discloses the vehicular camera system of claim 9, wherein said camera module comprises an electrical connector that electrically connects to circuitry of said processor circuit board, and wherein said camera module receiving portion comprises a slot that extends at least partially along a rear wall of said camera module receiving portion and upward from the opening, and wherein, with said attaching structure attached at the in-cabin side of the vehicle windshield, said electrical connector is received at the slot when said camera module is at least partially received in said camera module receiving portion of said attaching structure (Takama, Fig. 1, 4, 6-8, Wang, Fig. 2, Fig. 3, Fig. 5A-B, Fig. 7A-B, Fig. 25, Fig. 43).  

	Regarding claim 13, Takama in view of Wang further in view of Liao discloses the vehicular camera system of claim 9, wherein, with said attaching structure attached at the in-cabin side of the vehicle windshield, said lens of said camera module is received at least partially through an aperture of a stray light shield when said camera module is at least partially received in said camera module receiving portion of said attaching structure (Takama, Fig. 1, 4, 6-8, Wang, [0004], Fig. 2, Fig. 3, Fig. 5A-B, Fig. 7A-B, Fig. 25, Fig. 43).  

	Regarding claim 14, Takama in view of Wang further in view of Liao discloses the vehicular camera system of claim 8, wherein, with said attaching structure attached at the in-cabin side of the vehicle windshield and with said camera module at least partially received in said camera module receiving portion of said attaching structure, said processor circuit board is vertically oriented (Takama, Fig. 1, 4, 7-8, Wang, Fig. 43, Fig. 3, Fig. 5A-B, [0059]).  

	Regarding claim 15, Takama in view of Wang further in view of Liao discloses the vehicular camera system of claim 8, wherein said camera module, with said attaching structure attached at the in-cabin side of the vehicle windshield, and with said camera module at least partially received in said camera module receiving portion of said attaching structure, and responsive to image processing of image data captured by said imager, provides an output to at least one driving assistance system of the vehicle (Takama, Fig. 1, 4, 6-8, [0005], driving assistance, Wang, [0006], [0102], [0106], Fig. 2, Fig. 3, Fig. 5A-B, Fig. 7A-B, Fig. 25, Fig. 43).  

	Regarding claim 16, Takama in view of Wang further in view of Liao discloses the vehicular camera system of claim 1, wherein said camera module, with said attaching structure attached at the in-cabin side of the vehicle windshield, and with said camera module at least partially received in said camera module receiving portion of said attaching structure, captures image data for at least one driving assistance system of the vehicle (Takama, Fig. 1, 4, 6-8, [0005], driving assistance, Wang, [0006], [0102], [0106], Fig. 2, Fig. 3, Fig. 5A-B, Fig. 7A-B, Fig. 25, Fig. 43).  

	Regarding claim 17, Takama in view of Wang further in view of Liao discloses the vehicular camera system of claim 1, wherein said attaching structure is configured to be adhesively bonded at the in-cabin side of the vehicle windshield (Takama, Fig. 1, 4, 6-8, [0005], driving assistance, [0036], Wang, [0006], [0102], [0106], Fig. 2, Fig. 3, Fig. 5A-B, Fig. 7A-B, Fig. 25, Fig. 43).  

	Regarding claim 18, Takama in view of Wang further in view of Liao discloses the vehicular camera system of claim 1, wherein said attaching structure is configured to attach at a plurality of attachment elements that are adhesively bonded at the in-cabin side of the vehicle windshield (Takama, Fig. 1, 4, 6-8, [0005], driving assistance, [0036], Wang, [0006], [0102], [0106], Fig. 2, Fig. 3, Fig. 5A-B, Fig. 7A-B, Fig. 25, Fig. 43).

Regarding claim 19-32, See Examiner’s Note. Beck (US 20030059217 A1), Fig. 14b.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487